



Global Payments Inc.


RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable
G R A N T T O


________________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of


_____[fill in number]


shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. Amended and Restated 2011
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages of this award certificate (the “Terms and Conditions”). By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Restricted Stock Award Certificate (the
“Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Percentage of Shares
Date of Expiration of Restrictions
33.33%
2/26/2019
33.33%
2/26/2020
33.34%
2/26/2021
 
 

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


Global Payments Inc.






By: ____________________________________________
Its: Authorized Officer
Grant Date: 2/26/2018
Grant Number:           


Accepted by Grantee: __________________________
           - OR -
Award Not Accepted by Grantee: By checking this box and initialing here ______,
Grantee acknowledges that s/he does not accept this Award.






--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1.    Grant of Shares. The Company hereby grants to the Grantee named on the
cover page hereof, subject to the restrictions and the other terms and
conditions set forth in the Plan and in this Certificate, the number of Shares
indicated on the cover page hereof of the Company’s no par value common stock
(the “Shares”). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.
2.     Restrictions. The Shares are subject to each of the following
restrictions. “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered. If Grantee’s employment with the
Company or any Affiliate terminates for any reason other than as set forth in
paragraph (b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s
right, title and interest in and to the Restricted Shares as of the date of
employment termination, and such Restricted Shares shall revert to the Company.
The restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3.    Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a) As to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then still employed by the Company or an Affiliate; or
(b)
Termination of Grantee’s employment by reason of death or Disability or, subject
to the consent of the Committee, Grantee’s Retirement.

4.    Delivery of Shares. The Shares will be registered on the books of the
Company in Grantee’s name as of the Grant Date and will be held by the Company
during the Restricted Period in certificated or uncertificated form. If a
certificate for Restricted Shares is issued during the Restricted Period with
respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
5.    Voting and Dividend Rights. Grantee, as beneficial owner of the Shares,
shall have full voting and dividend rights with respect to the Shares during and
after the Restricted Period. If Grantee forfeits any rights he or she may have
under this Certificate in accordance with Section 2, Grantee shall no longer
have any rights as a shareholder with respect to the Restricted Shares or any
interest therein and Grantee shall no longer be entitled to receive dividends on
such stock.
6.    No Right of Continued Employment. Nothing in the Plan or this Certificate
or any document executed under either of them shall interfere with or limit in
any way the right of the Company or any Affiliate to terminate Grantee’s
employment without liability at any time, nor confer upon Grantee any right to
continue in the employ of the Company or any Affiliate.
7.    No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.





--------------------------------------------------------------------------------





8.    Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make
an election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the right to
deduct or withhold, or require Grantee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting of the Shares. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or chief accounting officer, by withholding
from the settlement Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.
9.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.
10.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the
Restricted Shares are subject to adjustment as provided in Article 15 of the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Certificate, the provisions of the Plan
shall be controlling and determinative. Any conflict between this Certificate
and the terms of a written employment, key position, or change-in-control
agreement with Grantee that has been approved, ratified or confirmed by the
Committee shall be decided in favor of the provisions of such employment, key
position, or change-in-control agreement.
11.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state and federal
courts of the State of Georgia and waives objection to such jurisdiction.
12.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13.    Relationship to Other Benefits. The Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.
14.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road, Suite 3000, Atlanta, Georgia
30326; Attn: Corporate Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
15.    Clawback. Notwithstanding anything to the contrary in this Certificate,
the Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Restricted Shares hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such





--------------------------------------------------------------------------------





recovery:  (i) by seeking repayment from the executive; (ii) by reducing
(subject to applicable law and the terms and conditions of the applicable plan,
program or arrangement) the amount that would otherwise be payable to the
executive under any compensatory plan, program or arrangement maintained by the
Company; or (iii) a combination of foregoing.  The Grantee hereby acknowledges
that this award is subject to the foregoing policy and agrees to make any
repayment required in connection therewith.
16.    Non-Competition and Non-Solicitation. As a condition of Grantee’s receipt
of this Award, Grantee agrees to the following restrictions. Grantee
acknowledges and agrees that as a result of Grantee’s employment with the
Company or an Affiliate, Grantee’s knowledge of and access to confidential and
proprietary information, and Grantee’s relationships with the Company’s or its
Affiliate’s customers and employees, Grantee would have an unfair competitive
advantage if Grantee were to engage in activities in violation of this
Agreement. Grantee also acknowledges and agrees that the covenants in this
Section 16 are necessary to protect the trade secrets of Company.
16.1    Non-Competition. During the term of Grantee’s employment and for a
period of twelve (12) months immediately following the termination of Grantee’s
employment for any reason, Grantee shall not, directly or indirectly, seek or
obtain any employment or independent contractor or consulting relationship with
a Competitor in the geographic area as to which Grantee has authority, has
duties or conducts business for the Company, which consists of the geographic
area in which the Company or an Affiliate conducts business, in which
relationship Grantee has duties for (or provides services to) such Competitor
that relate to Competitive Services and are the same or similar to those
services actually performed by Grantee for the Company; provided, however, that
nothing in this Section 16.1 shall prohibit Grantee from acquiring or holding,
for investment purposes only, less than five percent (5%) of the outstanding
publicly traded securities of any corporation which may compete directly or
indirectly with the Company.
16.2    Non-Solicitation of Customers. During the term of Grantee’s employment
and for a period of twelve (12) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
on Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit, divert or take away or attempt to solicit divert
or take away any Protected Customer for the purpose of providing or selling
Competitive Services; provided however, that the non-solicitation restriction
contained in this Section 16.2 shall only apply to those Protected Customers (a)
with whom Grantee, alone or in conjunction with others, had business dealings on
behalf of the Company or an Affiliate during the twelve (12) month period
immediately preceding the termination of Grantee’s employment or any earlier
date of any alleged breach by Grantee of the restriction in Section 16.2 hereof,
and/or (b) for whom Grantee was responsible for supervising or coordinating the
business dealings between the Company or an Affiliate and the Protected Customer
during the twelve (12) month period immediately preceding the termination of
Grantee’s employment or any earlier date of any alleged breach by Grantee of the
restriction in Section 16.2 hereof.
16.3    Non-Solicitation of Employees. During the term of Grantee’s employment
and for a period of twelve (12) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
on Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit or induce any employees of the Company or an
Affiliate with whom Grantee worked or otherwise had material contact with
through employment with the Company or an Affiliate to terminate his or her
employment relationship with the Company or an Affiliate or to enter into
employment with any other individual, corporation, partnership, joint venture,
limited liability company, association or other entity.
16.4    Definitions. For purposes of Section 16 hereof, the following
definitions shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 16 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.





--------------------------------------------------------------------------------





(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: Chase
Paymentech Solutions, LLC, First Data Corporation, Total System Services, Inc.,
Wells Fargo Merchant Services, LLC, First National Merchant Solutions, LLC, RBS
Lynk, iPayment, Inc., Bank of America Merchant Services, LLC, National
Processing Corporation, Elavon, Inc., Moneris Solutions, Worldpay, Inc. and EVO
Payments International, LLC.     
(c)     “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise to whom the Company or an Affiliate has sold or provided its products
or services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Grantee’s employment for any reason
or any earlier date of an alleged breach by Grantee of the restrictions in
Section 16 hereof.
(d)    “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to the termination of Grantee’s employment for any reason or any earlier
date of an alleged breach by Grantee of the restrictions in Section 16 hereof.
16.5    Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 16
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the covenants set forth in
Section 16 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 16 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.
16.6    Severability. Grantee acknowledges and agrees that the covenants set
forth in Section 16 hereof are reasonable and valid in time and scope and in all
other respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Grantee will not be impaired and the
provision in question shall be enforceable to the fullest





